Landon, J.
I concur in the above. I also think that this will should have been held valid upon the facts. It was the testator’s will, drawn as dictated by him, and notwithstanding the draftsman undertook to influence him to change some of its provisions, he had the force of will, understanding, and capacity to resist the influence. He was strong of mind even to obstinacy in defence of his own opinions and rights. He sometimes dozed, it may be, when his attention was not aroused, but when he made this will his mind was clear, his faculties alert, his recollections good, his purpose firm, and his control over himself and his draftsman commanding. The evidence showing his general capacity and soundness of mind is so preponderating that it should have been controlling.